ICJ_060_TrialPakistaniPOW_PAK_IND_1973-07-13_ORD_01_NA_01_FR.txt. OPINION INDIVIDUELLE DE M. NAGENDRA SINGH
[Traduction]

Tout en votant avec la majorité pour ce qui constitue manifestement
en droit un retrait par le demandeur de la demande en indication de
mesures conservatoires déposée en vertu de l’article 41 du Statut de la
Cour, je n’ai pas cessé de penser qu’en l’espèce, indépendamment de la
question de la compétence de la Cour à l’égard du demandeur (le Pa-
kistan) et de la Partie adverse absente (I’Inde), qui sera examinée lors de
la deuxième phase, il est tout à fait patent que la Cour n’a aucune compé-
tence à l’égard du Bangladesh.

Chacun sait que le Bangladesh est un Etat souverain reconnu par plus
de quatre-vingt-dix pays, qu’il a été régulièrement admis dans plusieurs
institutions spécialisées des Nations Unies et que c’est un membre indé-
pendant de la communauté internationale. Il reste cependant que la Cour
ne peut, sans son consentement, exercer de compétence à l’égard de ses
droits.

De plus, du point de vue de la décision de la Cour, provisoire ou
définitive, tout à fait essentielle est la thèse positive avancée par le Pa-
kistan selon laquelle c’est le Bangladesh et non pas l’Inde qui conteste la
prétention pakistanaise à la juridiction exclusive en ce qui concerne le
jugement de 195 prisonniers de guerre. Cela ressort clairement du para-
graphe 4 de la requête pakistanaise où il est dit: «Le Gouvernement pakis-
tanais ne saurait accepter que ses prisonniers de guerre soient jugés par le
«Bangladesh», attendu que le Pakistan a une juridiction exclusive sur ses
ressortissants pour tous les actes de génocide en territoire pakistanais dont
ils peuvent être accusés. »

C’est à vrai dire un principe élémentaire et fondamental touchant à la
fonction judiciaire et régissant son exercice, pour ce qui est en particulier
des différends entre Etats, qu'aucun tribunal ne puisse statuer sur les
droits et responsabilités d’un Etat tiers a) sans avoir entendu cet Etat et
b) sans avoir obtenu son consentement non équivoque.

En outre, il me semble que, dès le début, la Cour n’a pas été saisie
valablement de l'affaire et qu’elle est prima facie dépourvue de toute
compétence. S’il en est ainsi, il est regrettable que l’on ait prévu une autre
phase en fixant aux Parties des délais pour traiter de la question de com-
pétence.

Il est vrai que, dans sa lettre du 11 juillet 1973, le demandeur a prié la
Cour de bien vouloir différer l’examen de l'affaire dans son ensemble, les
Parties étant sur le point d’entamer des négociations en vue d’un règle-
ment amiable du différend. Comme je l’ai dit, une demande tendant à ce
que l’indication de mesures conservatoires soit différée ne peut avoir
qu’un effet juridique, celui d’un retrait, qui doit l’emporter sur toute

8
PRISON ATPERS DE GULRRE PARISTANAIS (OP, IND. NAGENDRA SINGH) 333

ee considerate abot supract que finde a retuse de se présenter et n'a
donc rien a dire sus la demande du Pakistan. C'est dans ces conditions
que Val voté avec Ja majorité pour la décision de la Cour. Ce faisant, je
n'en estime pas moins que la Cour, tout en acceptant de différer Ja suite de
Pexamen de la demande en indication de mesures conservatoires et en
constatant qu'elle rest donc pas appelée à se prononcer à leur sujet,
aurait dû refuser de poursuivre l'affaire, car il ne convient pas au caractère
judiciaire de sa fonction d’aller plus loin.

{ Signé) NAGENDRA SINGH.

9
